REASONS FOR ALLOWANCE
Claims 6-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 6, the primary reason for allowance is the prior art of record, either alone or in combination, neither taught nor suggested a work vehicle, including: “the lower panel is provided with an opening at a position corresponding to a portion between the first tank and the second tank, and the protective member is mounted on the lower panel to close the opening,” in combination with the remaining limitations of the claim.
For example, U.S. Patent Application Publication No. 2015/0191896 to Voss et al. teaches a work vehicle (10) comprising: a drive device (12) that has an internal combustion engine for driving a vehicle body (apparent from at least Figs. 1 & 2 in view of at least ¶ 0029); a first tank (100) for storing fuel to be supplied to the internal combustion engine (apparent from at least Figs. 1 & 2 in view of at least ¶ 0045); a second tank (60) for storing fuel to be supplied to the internal combustion engine (apparent from at least Figs. 1 & 2 in view of at least ¶ 0046); a lower panel disposed below the first tank and the second tank (apparent from at least Fig. 1); and a protective member detachably mounted on the lower panel, wherein the first tank is disposed in front of or behind the drive device (apparent from at least Figs. 1 & 2), the second tank is disposed below the drive device so as to be separated from the first tank by a predetermined distance (apparent from at least Figs. 1 & 2); however, it would not having been obvious in view of the prior art of record to modify Voss such that the lower panel is provided with an opening at a position corresponding to a portion between the first .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747